VANCE, Justice.
The appellant has filed in this court a pleading denominated “Petition for Discretionary Review in the Kentucky Supreme Court.” Therein he requests a review of an order of the Court of Appeals which dismissed an original action in that court in which appellant sought to prohibit Judge Karem from conducting a trial of a criminal charge against appellant. The basis for the prohibition was that the trial was not scheduled to take place within the time limits prescribed by K.R.S. 500.110. The Court of Appeals dismissed the original action for prohibition because the trial had already occurred.
Because this was an original action in the Court of Appeals for prohibition, any relief sought in this court must be presented as a direct appeal rather than as a motion for discretionary review. Motions for discretionary review are appropriate only when review is requested from an adverse decision of a court which has considered an appeal of a decision by a lower court.
We can, and do, elect to treat the document filed as an attempt to appeal the decision of the Court of Appeals. The appeal, however, must be dismissed because appellant has totally failed to comply with the rules of procedure relating to appeals. No Notice of Appeal, no Statement of Appeal, and no Record on Appeal has been filed in this court.
Even if the matter were properly before us as an appeal, we could not find error in the refusal of the Court of Appeals to prohibit a trial which had already taken place.
Appellant was not left without remedy, however, because he could raise on a direct appeal from his judgment of conviction the issue which he attempted to raise in his original action for prohibition.
The motion for discretionary review is denied, and the attempted appeal is dismissed.
All concur.